Appellee, Jessie Pickett, brought this action in case against appellant, Charles Kuchan, to recover damages for refusal to sell her a ticket of admission to a show given in appellant's theater. The jury found appellant guilty and assessed appellee's damages at $70. Judgment was entered on the verdict and this appeal followed.
The facts established by a preponderance of the evidence are substantially as follows: Appellant is the proprietor of a theater in Canton. April 16, 1925, the Harvey Minstrels were showing in this theater. Appellee applied at the ticket office for a ticket to the performance and was refused a ticket for admission to the main floor of the theater for the reason that she is a negress.
This action is based upon the Civil Rights statute, which provides: "That all persons within the jurisdiction of said State of Illinois shall be entitled to the full and equal enjoyment of the accommodation, advantages, facilities and privileges of * * * theaters, * * * subject only to *Page 140 
the conditions and limitations established by law and applicable alike to all citizens." Section 2 of the same act provides: "That any person who shall violate any of the provisions of the foregoing section by denying to any citizen, except for reasons applicable alike to all citizens of every race and color, and regardless of color or race, the full enjoyment of any of the accommodations, advantages, facilities or privileges in said section enumerated, or by aiding or inciting such denial, shall for every such offense, forfeit and pay a sum not less than twenty-five ($25) dollars nor more than five hundred ($500) dollars to the person aggrieved thereby." (Smith's Stat. 1925, p. 883.)
Appellant contends that this act is void for the reason that it contravenes sections 1 and 2 of article 2, and section 22 of article 4, of the constitution of Illinois, and section 1 of amendment 14 to the constitution of the United States. In support of this contention he argues that operating a theater is a private business, and that any regulation which takes away the freedom of contract deprives him of his property without due process of law; that any legislation which undertakes to regulate the business of operating a theater and does not regulate other businesses which cater to the public is arbitrary and discriminatory.
The right of the State to regulate theaters and all places of public amusement is universally recognized. (People v. Steele,231 Ill. 340.) This right to regulate includes the right to compel persons engaged in businesses catering to the public to furnish equal facilities and accommodations to all members of the public without discrimination. (Cooley's Const. Lim. ___ 7th ed. ___ p. 869; People v. King, 110 N.Y. 418, 1 L.R.A. 293.) The legislature has the power to classify businesses for purposes of regulation, and the courts will not disturb the classification unless it is clear that there is no fair reason or basis for the inclusion of the business regulated and the exclusion of other private businesses. (Stewart v. Brady,300 Ill. 425.) The statute *Page 141 
in question is only a regulation of places of public entertainment and amusement, requiring that the facilities and accommodations of such places be extended to all without discrimination, and there is no merit to the contention of appellant that it deprives him of his liberty or property without due process of law. (Western Turf Ass'n v. Greenberg,204 U.S. 359, 27 Sup. Ct. 384; Munn v. People, 69 Ill. 80.) The legislature undoubtedly had the power to pass the act in question. Whether it acted wisely is a matter for it to determine. The judiciary have nothing to do with the wisdom or policy of legislation. People v. Lloyd, 304 Ill. 23;Donnell v. State, 48 Miss. 661, 12 Am. Rep. 375.
It is next contended that this is an action to recover a statutory penalty, and that it should have been in debt and not in case. This contention is based upon a misapprehension of the character of the statute. Its purpose is to regulate, for the promotion of the public good, certain businesses in which the public have an interest, and it is therefore remedial. The remedy for the breach of a remedial statute is an action in case to recover damages for the injuries sustained. (Mount v. Hunter, 58 Ill. 246.) Usually debt is not sustainable unless the demand is for a sum certain or one which can be readily reduced to a certainty. Under the statute in question the forfeiture to the person aggrieved is not certain in amount nor can the amount of damages be determined with any degree of certainty. The statute simply prescribes the minimum below which the caprice and the maximum beyond which the passion of a jury shall not fix damages.
Appellee alleged in her declaration that appellant, by his servant, refused "to sell to her any ticket of admission to said theater and performance, and did inform her that he would refuse to admit her to such theater and performance solely because she was then and there a person of color and of the negro race." Appellant contends that the *Page 142 
preponderance of the evidence shows that he did not refuse to sell appellee "any ticket of admission," but that he offered to sell her a ticket which would admit her to the gallery of his theater, and that there is a variance between the allegations and proof. In his motion to direct a verdict appellant did not indicate specifically the particular variance nor did he state wherein the declaration failed to conform to the proof, so that appellee would have the opportunity to amend her declaration to meet the objection. Omitting to particularly point out the variance, appellant cannot now complain of the ruling of the court. (Flanagan v. Wells Bros. Co. 237 Ill. 82; IllinoisTerminal Railroad Co. v. Thompson, 210 id. 226; IllinoisCentral Railroad Co. v. Behrens, 208 id. 20.) Furthermore, we do not think there was such variance, for the reason that appellee testified positively that appellant's servant refused to sell her any ticket to the performance.
A further contention of appellant is that the proof fails to support the charge in the declaration, but there is no merit to this contention. If it be conceded that the preponderance of the evidence shows that appellee was offered a ticket to the gallery but was refused one to the main floor of the theater, this proof sustains the charge in the declaration. It is not necessary for the plaintiff to prove the charge to its full extent. Where the part of the charge proven shows a right of action the plaintiff is entitled to recover pro tanto. It is a familiar doctrine of law that torts are severable and that it is necessary to prove only so much of the wrong charged as constitutes a cause of action. (Hicks v. Silliman, 93 Ill. 255;City of Rock Island v. Cuinely, 126 id. 408; East St. LouisConnecting Railway Co. v. Altgen, 210 id. 213.) It was no defense to the action to show that appellant offered to sell to appellee a ticket to the gallery. Proof of the refusal to sell her, on account of her race, the ticket requested entitled her to a verdict. Baylies v. Curry, 128 Ill. 287. *Page 143 
Other errors assigned by appellant are not of that character which, if sustained, would justify a reversal of the judgment.
The judgment of the circuit court is affirmed.
Judgment affirmed.